Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   January 13, 2016

The Court of Appeals hereby passes the following order:

A16A0001. COTTRELL, INC. v. SPENCER et al.

      Ken and Sharon Spencer commenced this product liability action against
Cottrell, Inc., to recover for injuries Ken Spencer received when he fell off the top
level of a car hauler Cottrell manufactured. The trial court denied Cottrell’s motion
for summary judgment, and we granted Cottrell’s application for interlocutory appeal.
      However, it now appearing that none of the criteria set forth in Court of
Appeals Rule 30 (a) for granting interlocutory applications is present in this case, this
appeal is hereby DISMISSED as improvidently granted.


                                         Court of Appeals of the State of Georgia
                                                                              01/13/2016
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.